DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 241, 245-247, 254 and 258-262 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther, et al (“Electrospray Post-Ionization Mass Spectrometry of Electrosurgical Aerosols” Am. Soc. Mass Spectrom. (2011) 22:2082-2089; previously cited) in view of Fogwill, et al (U.S. Patent Application Publication 2015/0144782 A1).
Regarding claims 241 and 247, Guenther teaches a mass spectrometer and/or ion mobility spectrometer comprising:
A first device configured to generate aerosol, smoke or vapour from a target to be analyzed (Fig. 1, HF surgery tool), and
a device arranged and adapted to direct aerosol, smoke or vapour into the inlet of a mass spectrometer (Fig. 1, MS inlet).
Guenther does not teach the details of the mass spectrometer that the aerosol, smoke or vapour is directed into; however, Fogwill teaches a mass spectrometer for analyzing an aerosol sample mixture (paragraphs 0029-0030) comprising a collision assembly that is substantially cylindrical or tubular (228 in Fig.2) or rod-shaped (428 in Fig. 4)), and which has a first longitudinal axis such that said aerosol is directed in use on to said collision assembly along a second axis, which is substantially orthogonal to said first axis (Figs. 2 and 4) within a vacuum chamber of the mass spectrometer (paragraph 0058: the ion source may be operated with the chamber below atmospheric pressure). Fogwill further teaches that providing such a collision assembly enhances ionization of the analyte (paragraphs 0041 and 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fogwill’s mass spectrometer as the mass spectrometer in Guenther’s apparatus, such that the apparatus further comprises a vacuum chamber wherein the spectrometer is configured to generate a vacuum in the vacuum chamber, and a device arranged and adapted to direct the aerosol, smoke or vapour onto a surface of a collision assembly that is located within the vacuum chamber so as to release a plurality of analyte ions, wherein  said surface that the aerosol, smoke or vapour is directed onto is substantially cylindrical, tubular or rod shaped; because Guenther’s apparatus calls for a mass spectrometer capable of analyzing an aerosol sample mixture, and Fogwill’s mass spectrometer was known to be suitable for such analysis.
Regarding claim 245, Guenther discloses wherein said first device comprises a hybrid electrosurgery and argon plasma coagulation device (p. 2083, second column, Erbotom ICC 300 unit).
Regarding claim 246, Guenther discloses wherein the target comprises biological tissue (p. 2083, Materials and Methods).
Claims 254 and 262 are drawn to the method of using the apparatus of claims 241 and 247, and the same rejections apply mutatis mutandis.
Regarding claim 258, Guenther discloses wherein said first device comprises a hybrid electrosurgery and argon plasma coagulation device (p. 2083, second column, Erbotom ICC 300 unit). 
Regarding claim 259, Guenther discloses analyzing one or more sample spectra so as to classify said aerosol, smoke or vapour using one or more of: Principal Component Analysis and Linear Discriminant Analysis (p. 2086, last paragraph)
Claims 260-261, 265 and 266 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther in view of Fogwill, further in view of Szalay, et al (U.S. Patent Application Publication 2014/0353489 A1).
Regarding claim 260, Guenther in view of Fogwill teaches the apparatus of claim 241, further comprising a device arranged and adapted to supply matrix molecules to, and to intermix said molecules with said aerosol, smoke or vapour (Guenther, Fig. 1, solvent supply), and an analyzer which is arranged to analyse ions resulting from said aerosol, smoke or vapour colliding with said collision assembly (Fogwill, Figs. 2 and 4), the spectrometer further comprising an atmospheric interface adjacent a vacuum chamber, wherein analyte droplets are accelerated into the spectrometer’s vacuum chamber (and therefore onto the collision assembly in the obvious combination with Fogwill) by a pressure difference across said interface (Guenther, Fig. S1, atmospheric interface).
Guenther in view of Fogwill fails to teach a heater or heater coil for heating said collision assembly; however, Szalay teaches that providing a heater or heater coil for heating the collision assembly further enhances ionization of aerosol particles impacting the collision assembly (paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collision assembly in the combination of Guenther and Fogwill with the heater of Szalay, in order to enhance ionization of the aerosol sample.
Claim 261 is drawn to the method of using the apparatus of claim 260, and the same rejection applies mutatis mutandis.
Regarding claims 265 and 266, Guenther teaches an atmospheric pressure interface adjacent the vacuum chamber (Fig. S1), wherein the spectrometer is configured to accelerate analyte droplets through an orifice of the atmospheric pressure interface by maintaining a pressure difference across said atmospheric pressure interface (electronic supplementary material, p. 5), but does not teach the collision assembly and thus cannot teach accelerating the analyte droplets onto said collision assembly; however, in the obvious combination with Fogwill described in re claim 241 above, the collision assembly would be added in the path of the analyte droplets, resulting in the analyte droplets that are accelerated through the atmospheric pressure interface being accelerated onto the collision assembly as claimed.
Claims 242 and 255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther in view of Fogwill as applied to claim 241 above, and further in view of Jarrell (U.S. Patent Application Publication 2015/0048255 A1).
Regarding claims 242 and 255, Guenther in view of Fogwill teaches the apparatus of claim 241 and method of claim 254, but fails to teach the material that comprises the surface of the collision assembly.
Jarrell teaches another mass spectrometer comprising a collision assembly (135’) that is located within the vacuum chamber (142’) of the mass spectrometer; wherein the collision assembly is made of metal or ceramic (paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Fogwill’s collision assembly from metal or ceramic as taught by Jarrell, because such materials were known to be readily available and useful in such a collision assembly.
Allowable Subject Matter
Claim 263 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach wherein the collision assembly is substantially coil-shaped, helical or spiral-shaped. Fogwill’s collision assembly is cylindrical, tubular, or rod shaped.
Claims 249, 250, 264, 267 and 268 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 249 and 250, the prior art fails to teach one or more shields at least partially surrounding said collision assembly in an extended position for protecting said collision assembly.  The addition of these shields provides the advantage, not considered in the prior art, of shielding and protecting the collision assembly when the unit is removed from the mass spectrometer and, with the additional features of claim 250, to retract the shields when the unit is inserted into the mass spectrometer and automatically extend them when the unit is removed from the mass spectrometer (Applicant’s Specification, p. 49, lines 16-19).
Regarding claims 263 and 264, the prior art fails to teach wherein the collision assembly is substantially coil-shaped, helical or spiral-shaped. Fogwill’s collision assembly is cylindrical, tubular, or rod shaped.
Regarding claims 267 and 268, the prior art fails to teach heating the collision assembly with a heater coil, wherein: the collision assembly is formed of the heater coil; the collision assembly is formed over the heater coil; the collision assembly surrounds the heater coil; or the heater coil is embedded within the collision assembly. Fogwill teaches that the collision assembly is heated by either resistive heating, radiative heating, or contact heating (paragraph 0034), but does not specify a heater coil, or wherein the collision assembly is formed of the heater coil; the collision assembly is formed over the heater coil; the collision assembly surrounds the heater coil; or the heater coil is embedded within the collision assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             	19 June 2021